 ALMAPISTON COMPANY339tives had a part in the dissolution vote of the Association.On thecontrary, the CIO and AFL representatives left before the businesspart of the meeting.Moreover, this dissolution vote was later con-firmed by unanimous vote of all 47 members present at a special meet-ing called for such purpose on December 13, 1953, at which the CIOand AFL representatives were not present.Since that time, the Association has had no officers or funds.Nodues have been collected or grievances processed, and all 56 formerAssociation members have now joined the Petitioner. In view of theforegoing, we conclude that the Association is defunct.Under allthese circumstances, we find that the existing contract is not a bar to,the petition. 1The Employer contends that if the Board directs an election at thistime such election be directed solely for the purpose of allowing theemployees in the unit to determine whether they desire to select thePetitioner as their exclusive bargaining representative for the purposeof administering the existing contract.We do not find it necessaryto pass upon this issue in a representation proceeding for the reasonsset forthin Boston Machine Works Company. 24.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within the meaning ofsection 9 (b) of the Act : All warehouse employees and chauffeurs atthe Employer's Boston, Massachusetts, plant, excluding office andclerical employees, sales and shipping office employees, sales trainees,administrative employees, professional employees, guards, and super-visors as defined in the Act. 3[Text of Direction of Election omitted from publication.]1Universal Utilities,The,108 NLRB 58;C d D Batteries,Inc,107 NLRB 1405;Ben7a-mtis Asr Rifle Company,107 NLRB 1042 89 NLRB 59While agreeing with the majority decision on this aspect of the case,Chairman Farmer deems the issue presented here substantially different from that of theBoston Machinecase,and therefore finds it unnecessary now to express any opinion as to.the rule of that decisionMembers Rodgers and Beeson believe that,under the circum-stances of this case, if the Petitioner is certified as a result of the election directed herein,it should be deemed to assume the rights and obligations conferred by the existing contract.3 The unit is described in accord with the agreement of the parties.ALMA PIs'roN COMPANYandINTERNATIONAL UNION, UNITED AIITOMO-BILE,AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,(UAW-CIO).Cases Nos. 7-CA-727, 7-CA-758, and 7-CA-763-October 18, 195/Decisionand OrderOn April 9,1954, Trial Examiner Lee J. Best issued his IntermediateReport in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices in110 NLRB No. 51. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolation of Section 8 (a) (1) of the Act, and recommending that itceaseand desist therefrom and take certain affirmativeaction, as setforth in a copy of the Intermediate Report attached hereto.The TrialExaminer also found that the Respondent had not engaged incertainother alleged unfair labor practices and recommended the dismissal ofthese allegations of the complaint.Thereafter, the Respondent andthe Union filed exceptions and briefs in support of the exceptions.The Respondent's request for oral argument is denied as the recordand the exceptions and briefs, in our opinion, adequately present theissues and the positions of the parties.The Board' has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.OrderUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, the National Labor Relations Boardhereby orders that the Respondent, Alma Piston Company, Alma,Michigan, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a) Interrogating its employees concerning attendance at unionmeetings, their membership in or activities on behalf of InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, (UA«W-CIO), or any other labor organization,in a manner constituting interference, restraint, or coercion in viola-tion of Section 8 (a) (1).(b)Threatening to reduce wages or working hours, or to removeits plant to another location by reason of the organizational activitiesof its employees.(c) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organiza-tion, to form, join or assist International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, (UAW-CIO), or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or protec-tion, and to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment, as author-ized in Section 8 (a) (3) of the Act as amended.IPnisuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powerin connectionwith this case to a thiee-member panel [Mem-bers Peterson,Rodgers,and Beeson] ALMA PISTON COMPANY3412.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in Alma, Michigan, copies of the notice at-tached hereto as Appendix A.2Copies of said notice, to be furnishedby, the Regional Director for the Seventh Region, shall, after beingsigned by Respondent's representative be posted by Respondent, andmaintained by it for sixty (60) consecutive days thereafter,in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, or covered by anyother material.(b)Notify the Regional Director for the Seventh Region,in writ-ing, within ten (10) days from date of this Order whatsteps Re-spondent has taken to comply therewith.IT Is FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent violated Section 8 (a) (1) and (3) of the Act byconduct other than that specified in this Order, be, and it hereby is,dismissed.MEâIBER PETERSON, dissenting in part:I dissent from so much of the decision of the majority as adoptsthe Trial Examiner's conclusion that the Respondent's layoff andsubsequent refusal to rehire Becker was not in violation of 8 (a)(3) and (1) of the Act.The record shows that the Respondent knew that Becker was 1 ofthe most active promoters of the Union among the employees, anddischarged him on February 25, 1952, 6 days after the first unionmeeting.Shortly before the union meeting, Foreman Courter toldBecker that he had heard of Becker's attempts to "try to get the Unionin" and that such efforts would result in the Respondent's withdrawalof certain economic benefits theretofore granted the employees.Theclay after the union meeting, Courter again approached Becker andinterrogated him with respect to attendance at the union meetingand made threats that, as a result of union activity, the Respondentwould take adverse economic action against the employees.A fewhours before Becker was discharged, and while Becker was return-ing from a work duty in a part of the plant other than his usualplace and had stopped to talk to a fellow employee, DepartmentalSupervisor Archambault gave Becker an angry order to return to hisplace of work with the comment that "it's guys like you that getthis God damned plant in the fix it's in now." Shortly thereafter,Archambault told another employee that Becker was "poison", andadvised the employee to "stay away" from Becker.2In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDCoon, the Respondent's works manager, discharged Becker at theeild of the working day following the above Archambault incidentwith the explanation that things were getting slack and that someof the men were being let go.3 Coon refused Becker's concurrentrequest for consideration for a job in the production department,where he had previously been employed for many years at a varietyof jobs, with the comment that he would "keep" Becker "in mind."Several months later when the Respondent advertised for help, not-ing that there were "several jobs available" for men who would betrained on the job, Becker applied for work and after about a week'sdelay in considering the application, the Respondent's PersonnelManager Newberry refused- Becker"s application with the remarkthat the Respondent's office did not feel that Becker "would be happy"with it job other than the one he had held theretofore.At the hearing, the Respondent claimed that Becker's initial dis-charge was the result of an economic decision to have the automotivemaintenance functions then being performed by Becker clone by in-dependent business concerns, and thus to abolish Becker's job. Itexplained its concurrent refusal to retain Becker at a production jobon the basis of a seniority policy operating on a departmental basis.The Respondent further claimed that its subsequent refusal to rehireBecker was dictated by a general industry policy, followed at theRespondent's plant, not to hire "skilled" workers for unskilled jobs,as experience had shown that skilled workers became dissatisfied in"unskilled" positions.For the reasons set forth below, I am unable tofindmerit in these explanations of the Respondent's treatment ofBecker.There are a number of undisputed record facts which, in my view,point strongly to a conclusion that the Respondent's claimed eco-nomic reasons for its action in Becker's case were either nonexistentor were not advanced in good faith.Most significant among theseis the Respondent's attempt to justify its refusal to rehire Becker foravailablework requiring no "skill" on the ground that Becker'sprevious employment was in a "skilled" job classification.At thetime that Becker, a satisfactory employee of several years' standing,was transferred from the production department job to the main-tenance department job from which he was discharged, he was earn-ing $1.20 per hour, as distinguished from the $1 per hour offered bythe Respondent as the starting rate in its advertisement for inexperi-enced, unskilled workers.This slight differential in pay (clearlyexplainable on the ground of the length of Becker's employment)manifestly shows, in my opinion, that the Respondent did not regard'As a result of curtailed production orders, the Respondent laid off a large numberof production workers at about the same time. Only two maintenance workers were laidoff-Beckei and one JonesThese two were the ringleaders of the union movement inthe plant. ALMA PISTON COMPANY343Becker's maintenance job as falling in the "skilled"' job category towhich its alleged recruiting-for-unskilled-work policy was applicable.I note, moreover, that, apart from the uncorroborated testimony ofCoon as to the existence of such a recruiting policy, the record isutterly devoid of any of the usual kinds of business forms tendingto show adoption or existence of the alleged recruiting policy.Nooffice memorandum, notation of a plant rule, or any other documen-tary material was presented on the record.Moreover, the failure ofthe Respondent's officials to cite the policy to Becker at the time lieapplied for rehire, and their mention of it to him some several daysand some several visits later, strongly suggest that the Respondent'strue reason for its refusal to rehire Becker was not the one it offered.Also tending to support my view is Coon's admission that the Respond-ent considers some of the jobs in the production department of a kindsimilar to that Becker had previously performed, as ,"semi-skilled"jobs for which it may have hired some new employees at the time ofBecker's application.It is my firm conviction, on the basis of theforegoing analysis, that the Respondent's failure to rehire Becker ata time when it was recruiting help was based upon its opposition tothe Union and its knowledge of-Becker's prominence in the promotionof the Union's cause.I am persuaded, moreover, that the Respondent's initial removalof Becker was likewise bottomed on discriminatory considerations.The timing of the discharge action, the antiunion atmosphere inwhich it was effected, and the antiunion character of the remarks ofArchambault to Becker and to another employee about Becker a fewhours before the discharge action, acquire added significance in lightof the Respondent's discriminatory refusal to rehire Becker. In ad-dition, it appears that, although the Respondent claimed that it abol-ishedBecker's job following a decision that its automotive needscould be fulfilled at less cost by independent business concerns, nocogent evidence was offered to establish what savings, if any, wereeffected by the change.Whether or not any substantial savings werein fact effected or anticipated at the time of Becker's discharge wouldseem dubious, in any event, in view of the fact that the Respondentwas paying Becker a moderate $1.20 per hour for maintaining sevenpieces of automotive equipment' and for other maintenance workaround the plant.Nor was there any showing that the subcontractingof the automotive maintenance work had been considered as a possi-bility at any time prior to the advent of the Union. I am unable inthese circumstances to accept as valid the Respondent's claim that itabolished Becker's maintenance job purely for reasons of economy. Ibelieve, rather, that the Respondent abolished Becker's job so as to6The equipment which Becker was assigned to maintain consisted of 3 light trucks, 3dump trucks,and a jeep. 344DECISIONS OF NATIONAL° LABOR RELATIONS BOARDremove from its ranks this active and prominent proponent of theunion movement the Respondent so strongly opposed.Upon the basis of all the foregoing, I would conclude that by dis-charging Robert Becker on February 26, 1952, and by refusing there -after to rehire him, the Respondent violated Section 8 (a) (3) and (1)of the Act.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:AVE WILL NOT interrogate our employees concerning attendanceat union meetings, their membership in, or activities on behalfof International Union, United Automobile, Aircraft and Agri-cultural Implement Workers of America, (UAW-CIO), or anyother labor organization in a manner constituting interference,restraint, or coercion in violation of Section 8 (a) (1) of the Act.WE WILL NOT threaten our employees with reduction in wages,hours of work, or other emoluments, or threaten to remove ourplant to other locations by reason of their organizationalactivities.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right toself-organization, to join or assist the said Union or any otherlabor organization, to bargain collectively through represent-atives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid orprotection, and to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized in Section 8 (a) (3) of the NationalLabor Relations Act, as amended.All our employees are free to become, remain, or to refrain frombecoming or remaining members of any labor organization, except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.ALMA PISTON COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material. ALMA PISTON COMPANYIntermediate Report and Recommended OrderSTATEMENT OF THE CASE345This proceeding brought under Section 10 (b) of the National Labor RelationsAct, as amended,61 Stat. 136,and 65 Stat.601-602, herein called the Act, is basedupon a charge filed on March7, 1952, in Case No. 7-CA-727, byInternationalUnion,UnitedAutomobile,AircraftandAgricultural ImplementWorkers ofAmerica,(UAW-CIO),herein called the Union,againstAlma Piston Company,herein called the Respondent.'Pursuant to the charge,General Counsel of theNational Labor Relations Board by and through the Regional Director for the SeventhRegion issued a complaint against the Respondent on December 16, 1952, allegingthat Respondent engaged in and is engaging in certain unfair labor practices withinthe meaning of Section 8 (a) (1) and(3) of the Act.2Copies of the charges, thecomplaint,and notice of hearing were duly served upon the Respondent.Withrespect to unfair labor practices,the complaint alleges in substance thatRespondent interfered with,restrained,and coerced its employees in the exercise ofthe rights guaranteed in Section7 of the Actby conduct including but not limited tothe following: (a) Interrogation concerning their membership in, sympathies re-garding, and activities on behalf of the Union; (b) threatening economic reprisals andpromising benefits to induce its employees to refrain from assisting,becoming mem-bers of, or remaining members of the Union; (c) promulgating and enforcing a plant-wide rule to prohibit discussion of or solicitation of membership in the Union oncompany premises at all times;and (d)granting wage increases and pension benefitsfor the purpose of discouraging membership in the Union.The complaint also specifically alleges that Respondent discriminated in regard tohire or tenure of employment to discourage membership in the Union by dischargingone Robert Becker on or about February 26, 1952, and thereafter refusing to rein-state or grant him new employment because he joined or assisted the Union andengaged in other concerted activities for the purpose of collective bargaining or othermutual aid or protection.The Respondent filed an answer admitting jurisdictional allegations of the com-plaint, but denied all allegations of unfair labor practices.Pursuant to notice, a hearing was conductedat Alma,Michigan,on February 3,4, and 5, 1954,before the Trial Examiner duly designated by the ChiefTrial Ex-aminerAll parties were represented by counsel,and a representative of the Charg-ing Union was present.All parties participated in the hearing, and were affordedfull opportunity to be heard,to examine and cross-examine witnesses,and to intro-duce evidence pertinent to the issuesinvolved.Atthe close of the hearing,motionby the General Counsel to conform the pleadings to the proof with respect to minormatters such as proper names, dates,etc.,was granted without objection.All partieswere given an opportunity to argue orally upon the record,and to file written briefsand/or proposed findings and conclusions.Oral argument was waived by counselfor all parties.In due course,only the Respondent filed proposed findings of factand conclusions of law, together with a supporting brief, which have been given dueconsideration.Upon the entire record in the case, and from observation of the witnesses, I makethe following:FINDINGS OF FACT1.BUSINESS OF RESPONDENTAlma Piston Company is a corporation duly organized and existing by virtue ofthe laws of the State of Michigan, having its principal office and manufacturingplant at Alma, Michigan, where it engages in the manufacture, sale, and distributionof automotive products. In the due course of business operations during the years1951, 1952, and 1953, which are representative of all times herein material, Re-spondent annually purchased, transported, and caused to be delivered to its Alma,Michigan, plant supplies and raw materials valued in excess of $1,000,000, of which+ilThe Regional Director for the Seventh Region with concurrence of the General CounselinWashington, D C, refused to issue a complaint based upon additional charges in CasesNos 7-CA-758 and 7-CA-763; and no evidence was introduced during the hearing in sup-port thereof.Motion of Respondent for the severance and dismissal of those cases ishereby gianted2Whenever used herein the term Geneial Counsel will in appropriate circumstances in-clude his counsel at the hearing or the Regional Director.The term Boaid separatelydesignates the National Labor Relations Board. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproximately $200,000 in value was transported from various States other than theState of Michigan.During the same representative periods, it annually manufac-tured and sold finished products valued in excess of $5,000,000, of which morethan $500,000 in value was shipped from its Alma, Michigan, plant to points outsidethe State of Michigan, and products valued in excess of $500,000 were sold andshipped to customers within the State of Michigan, each of whom in turn shippedproducts valued in excess of $25,000 from their respective plants within the Stateof Michigan to points outside that State.I find, therefore, and Respondent admits that it is engaged in commerce withinthe meaningof Section 2 (6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aircraft and AgriculturalImplementWorkers of America, (UAW-CIO),isa labor organizationwithin themeaning ofSection2 (5) of the Act, admittingtomembershipemployees of theRespondent.III.THE UNFAIR LABOR PRACTICESA. Background evidence3At Christmas time each year the Respondent customarily distributed to employeesa cash bonus or gift in addition to regular wages based primarily upon length ofservice and profits of the Company. In January 1951, Graydon Belleville (em-ployee) circulated in the plant and submitted to Respondent a petition from certainemployees requesting that the bonus be eliminated by increasing weekly wagesproportionately to include the annual distribution.Respondent did not approve thepetition, but in January 1951, shortly before Wage Stabilization Regulations becameeffective, President E. E. Tracy addressed a meeting of employees and proposed ageneral wage increase of 10 percent without prejudice to the Christmas bonus.Amajority of the employees including Belleville indicated approval of the proposedincrease, and it was thereupon put into effect.Within a week or two thereafter theemployment of Belleville was terminated.In his testimony at the hearing, Marnel William Christopher recalled that he wasthe 28th signer of the petition circulated by Belleville; that Foreman Glenn Courterremarked that Belleville was going around with the petition, that it would not helphim any, that he could not get a raise anyhow, and that President Tracy was the onlyman that could get us a raise. President Tracy at the meeting in January 1951, withthe petition in hand, said "This won't get you a raise-I am the only one that canget you a raise here." Then following a discussion with employees concerning pro-duction in which he urged them to work a little harder, President Tracy announceda general wage increaseEmployees including Belleville indicated approval of theaction taken by Respondent at that time.Later when Belleville was terminated,Christopher heard Personnel Manager Newberry tell Belleville that he could havebeen a foreman (or words to that effect).B. Interference, restraint, and coercionThe Respondent published a monthly periodical entitled "APCO NEWS," whichwas customarily distributed to all employees.PersonnelManager Val Newberry(editor) requested President Tracy to prepare and submit a Christmas message toemployees to be published in the issue for December 1951.When the presidentfailed to submit a timely article, Newberry suggested that he be permitted to reviseand publish along with a picture of the president. an article written and publishedin that periodical in the year 1946. President Tracy approved the suggestion, and thefollowing statement appeared on the front page of Apco News in the issue forDecember 1951:During this month of December the 'Alma Piston Company will completeits eighth year of operations in Alma, and as I look over our list of employeesI am surprised at the number of men whom I do not personally know. In 1943when we started operations and for several years thereafter, I personally kne4vevery employee, but due to the necessity of spending so much time in DetroitI am sorry to admit that I have been unable to contact and become acquaintedwith all ofour men.iNot to be considered as the basis of any findings of unfair labor practices herein ALMA PISTON COMPANY347Several years ago a group of new men were curious about the origin of ourcompany, the permanency of its operation in Alma, and the possibility ofits continued operation in the future.At that time I prepared a few facts fordistribution to all interested and at this time there have been several requeststhat we reprint this information for the benefit of the many new employees.Consequently at this time we will reprint this information, which although writ-ten a long time ago is still very true today.1.Who and Whatisthe Alma Piston Company?The Alma PistonCompany is a Detroit Corporation, operating a plant in Alma, Michigan.2.Who owns the Alma Piston Company?E. E. Tracy and family arethe sole owners.3.When and why was the Company organized?The Company wasorganized in October 1943. It was organized by E. E. Tracy to assist theFord Motor Company produce Service parts, as the Ford Motor Companyplants were so crowded with war work that they did not have sufficientspace or men to operate the machines, and car owners were unable to getthe necessary clutches, discs, and timing gears.4.Why is the Alma Piston plant in Alma and not in Detroit, if it is aDetroit Corporation?That is a question that is of vital importance to allemployees interested in a permanent future, steady employment, or morestable yearly income, and not just high hourly rates and uncertain annualor weekly income.The original name of the Alma Piston Company, wasthe Tracy Detroit Manufacturing Company and a plant was rented inDetroit.However, before we had actually moved the machines from theFord Motor Company to this plant, the Government discovered that it wasneeded more for a war job than for service parts and I started to look foranother location in Detroit, but, due to war conditions, every building hadbeen rented for making war materials. I found a building in Alma that wasavailable for occupancy at once, and I decided to move the machinery toAlma and start operations at once. It was recognized that the cost oftrucking parts 140 miles from Detroit to Alma and 140 miles back to theFord Factory would be very expensive, but these were war times and therewas no other solution.5. Is there still a shortage of space in the Ford plant and are there factorybuildings now available for sale or rental in Detroit?There are many fac-tories now available in Detroit and Michigan for rental or purchase atattractive prices.Ford Motor Company has 22 small factories throughoutMichigan in addition to their Detroit plants, and at the present time 2 ofthese very fine factories have been vacated and are being offered for sale ata fraction of their original cost.Several already have been sold or rented,we have been offered the 2 plants mentioned, and last Wednesday I in-spected both of them.6.How long does the Alma Piston Company intend to operate in Alma?The Alma Piston Company intends to operate in Alma as long as it ismore profitable to operate here than in another location, and as long asthere is available a realistic group of employees, who understand what fairtreatment is, appreciate it, and give the same kind of cooperation in return.There are a great many disadvantages in operating a business such asours at a distance of 140 miles from the source of our suppliers and thedestination of our completed products.For example, it might be interest-ing to know that our freight bill last month was over $10,000.It takes the best efforts of a satisfied loyal group of Alma employees, whofeel that they are being treated fairly, working together as a team to offsetthe various disadvantages involved.With this kind of an attitude on thepart of the employees, the Company can continue to operate for years,increasing in size, and afford opportunities for advancement and increasedwages for all, with the proper loyalty to the Company's interest.It should be remembered that if the Alma hourly wages, the workers'demands, the daily output of each man, the loyalty to the Company, orlack of loyalty, the interest in the Company's success, or lack of interestwere the same in Alma as in Detroit, there would be no advantage of operat-ing in Alma, and by returning to Detroit the huge freight bills would beavoided.Personally, the operation in Alma has many disadvantages forme, which I am perfectly willing to overlook as long as I have the loyaltyand confidence of the bulk of the employees, particularly the men withlonger service records, but if this should ever falter, then the effort naturally 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould not be worth the reward,and I would govern myself accordingly andmove to a more desirable location closer to my home and our customers.Thereis so much bickering and fighting between employer and employeesthroughout the world today that it has been about universally accepted thatthere can be no such thing as industrial peace between employer and em-ployee, and there always seems to be a never-ending fight carried on by eachparty to survive. I am trying to prove that fair treatment will receive fairtreatment in return from most people, and I want to say that most of themen here have not disappointed me. It's up to you men by your actionsto determine how long this Company will remain in Alma and what theopportunities for yourself and all other employees will be.This is theway I think you all want it to be, so let's keep it this way.Through the cooperation and loyalty of everyone we have grown beyond ourgreatest expectations and on this Anniversary I want personally and sincerelyto thank everyone that has contributed even a small amount to our presentgrowth and hope that our confidence in each other will continue through theyears to come.In February 1952, the Union initiated a campaign to form a labor organization atRespondent's plant in Alma,Michigan,and arranged to hold a meeting of employeesat the Wright Hotel on the night of February 20, 1952.4 During working hours thatday GilbertJones, Robert Becker,and others discussed the Union and invited em-ployees to attend the meeting.At shift change about 3:30 that afternoon allemployees were assembled in the plant to hear a speech by PresidentTracy.Tracydid not mention the Union,5 but made cash awards to certain employees for sug-gestions received from the suggestion box, and announced a general cost-of-livingwage increase of 4.6 percent,as explained in his written speech appearing in therecord as General Counsel's Exhibit No. 15, as follows:Two weeks ago when I was in Alma it was my intention to call you mentogether to award the cash prizes for suggestions recently received and adopted.Due to a difference of opinion of the Suggestion Committee it had to be post-poned until today.The cash awards are as follows.When I call your name come up and getyour check:1.Charles Shutt-$500.00 for an armature testing machine and othervaluable suggestions.2.Neil Litweller-$100.00, Polishing device for Gears.Actual suggestionnot practical but improved basic idea workable.3.Earl Roberson-$75 00,Carburetor Testing Machine attachment.4.Dewey Havens-$50.00, SafetyTop for Lift Trucks.5.WilburTester-$50.00, Improved layout in repair department of GPD.6.Carl Mininger-$25.00, Safety Warning Signs.7.Art Courter-$25.00, Surplus Paper Rack.8.Warren Earhart-$25.00, Pallet Holder while banding.There are several other suggestions recently received that are being investi-gated and awards will be made when the final decision as to their value has beendetermined.We are always glad to make these cash awards which is a tangible evidenceof our appreciation of the fact that we are all working together for the samepurpose namely making the Alma Piston Company a better place for all of us.Iwant to again urge everyone to make more use of the suggestion systemas it is an easy matter for you to get a decision on anything that you thinkwould be of personal interest or profit to you or the company.I occasionally hear rumors of some new or changed manner of operation thatsomeone thinks might be an improvement for the workers if adopted but neverhave I received any suggestion along these lines since Suggestion System hasbeen in use.It is difficult to discuss the merits of a rumor of which the basic principles arevague or uncertain but if someone has any good suggestion which would be in* Testimony is conflicting, but I am convinced from a preponderance of the evidence thatthis first union meeting was held Wednesday, February 20, 1952.5 Testimony of E. E. Tracy that he knew nothing at that time of union activities or thescheduled meeting is credited for the reason that he lived in Detroit, spent little time atthe Alma plant, and there is no evidnce to show that he had been notified by anyone ofsuch activities until 4 or 5 days later when Resident Manager Robert Hicks reported tohim by telephone at Detroit that some man was distributing union buttons to employees. ALMA PISTON COMPANY349the interestof the employers if it would be puton a suggestionblankand mailedto me, it would be given due consideration.Let me again restate thatit isnot necessaryto signthese formsas unsignedforms are given as much consideration as the signed ones as thesignature isonly required if you are desirous of winning a cash award as we must know whoto pay the money to.There is also another subject which seems to be generally misunderstood,possibly due to conflicting statements appearing from time to time in the news-paper.This subject is the freezing of all wages both hourly and salary on Jan-uary 25, 1951, by a governmental bureau called the Wage Stabilization Board.In plain everyday language the law states that the wage in effect on January25, 1951, is the highest wage that can be paid until further notice.The WageStabilization Board now recognizes that the cost of living has increased sinceKorea and have approved the payment of wage increases amounting to 14.6percent provided the total of all wage increases since January 1950 (Not Jan.1951) have not exceeded 14.6 percent.Applying this most recent change (and it has been in effect only twenty days)'to our business we would be permitted to increase wages 4 6 percent as we usedup 10 percent of the total 14.6 percent on January 25, 1951 in the last generalincrease of 10 cents per hour.When I suggested that we consider giving this4.6 percent increase 1 was advised by the Certified Public Accountant that pos-sibly we could not give this amount as we would first have to consider the sixtydollars which we had given to some employees when they went on their vaca-tions.As of today there is still some doubt as whether this amount must bededucted from the 4.6 percent increase permitted by the Wage StabilizationBoard, but I have decided that while it is being determined that I am going toput in effect an hourly increase of 4.6 percent per hour effective February 14,which is the maximum amount allowable.This 4.6 percent increase is certainly not going to make anyone wealthy, butit is the maximum amount we can pay you per hour unless the present law ischanged which probably will occur someday.When I say this is the maximum amount we can increase wages I mean exactlythat and if any of you men have friends, relatives or acquaintances that are wellversed on this subject I would suggest that you discuss this with them and satisfyyourself.Don't accept the statements of someone who claims to be an authoritybecause he has a brother-in-law that has a friend that works in the employmentoffice of a big company in Saginaw or Lansing. If you want to get the factssee your banker or lawyer, the U. S. unemployment office, or write your news-paper Editor and ask them to get the information for you.Another subject that pops up now and then is the question of a 40 or a 47hour work week. I have advised on several occasions that the 47 hour weekisnot for the company's benefit and that the $1.50 or $1.65 per hour that wepay for those extra 7 hours increased the weekly hourly wage rate.Despitethe fact that we have asked several times whether everyone wanted to change toa 40 hour week we would like to again determine your wishes.There is another rumor that seems to circulate every now and then as some-thing that would be good for the workers but when we discuss it we can neverget any good reasons why it would be an improvement on a yearly basis and wecan never get too excited about the people who are not going to work here atleast one year.This is the idea that a higher hourly rate be paid throughout the year insteadof a voluntary Christmas present or cash distribution.Last year I believe Iasked this group whether they favored the discontinuance of the cash Christmasdistribution and I am sure the majority were in favor of not making a change.Iwould liketo againask that if it were possible at present to put into yourweekly pay 1/5oth of the yearly cash distribution how many would favor thediscontinuance of the Christmas distributionThose in favor of the discon-tinuance raise their hands.Everyone that has raised their hand move over tothe left and those who did not move to the right.Well, it looks as if there were many more if not all in favor of the con-tinuance rather than the discontinuance of the Christmas Distribution.Thisisa very fortunate state of affairs as the Wage Stabilization will not permitthe increasing of hourly wages even if yearly cash distribution or other fringebenefits are discontinued and don't ever make the mistake that they will ap-prove this; because they have already gone on record as opposed to any suchchange. It is therefore most gratifying that a change is not desired, as I wouldhave to tell you that it was not possible. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDAre there any questions?Maybe some of you have some good questionswhich you would like answered but you don'twant to ask them in public. Ifso why not make use of the suggestion forms and I will try to answer themdirectly if you sign them or thru the Bulletin Board if they are unsigned.Gilbert Jones credibly testified in substance that he was first employed by Re-spondent in September 1948, and worked in the maintenance department untildischarged in February1952.Having been in contact with the Union,he arrangedfor the first meeting with 30 or 35 employees at the Wright Hotel.Jones says thatSupervisor Barney McGuire 6 came to him next morning after the meeting and in-quired whether he attended and how many were there.Group Leader Marnel William Christopher was first employed by the Respondentin September1946, and workedin the spinner department under Foreman GlennCourter.He voluntarily quit his job in May 1952 to accept other employment.While employed by the Respondent,he became interested in forming a labor or-ganization,and attended the first union meeting in February 1952.Christophercredibly testified that next morning after the meeting Supervisor Dave Boomercame to him and inquired whether he attended,who and how many were there,and what the Union had to offer.In the course of conversation Christopher men-tioned some things the Union expected to obtain,and Boomer said,"Well, they can'tdo that.They can't come in here and tell us what we're going to do.No, Chris,you don't even have to give the bonus out. It is a gift." Thereafter, Christopherhad conversations with other supervisors concerning the Union.Foreman ArtCourier7told him that if the Union came in they would cut out the bonus rightaway, "You will be out of that."When Christopher expressed the opinion that theUnion could probably get the bonus paid on a weekly basis, Art Courter said, "No,you can'tget that-in fact the guys wouldn'tgo for it anyhow."Foreman RoyHarms told him also on another occasion that Respondent would not give a bonusif the Union got in.On one occasion Foreman Glenn Courter inquired whetherhe knew who was ringleader for the Union,and said,"Well,we know who itis-Jones is on top of it, Gilbert Jones."Then Glenn Courter inquired,"Well, whois in charge of that other second line over,I don'tknow, on the other side on theright across from the clutch line?" In the latter part of April 1952,because of somedifficultieswith Foreman Art Courter,Christopher voluntarily sought an inter-view with and complained to Resident Manager Robert Hicks.The conversationwith Hicks developed into a general discussion about the Union and grievancesagainst the Respondent concerning wages, hours,bonus, personal affairs, etc.Chris-topher wore a union button and remained in Hicks' office for about 8 hours. Theconversation remained on a friendly basis throughout,and Christopher sufferedno loss of pay for time spent in the office.About 1 week laterChristopher wascalled to the office for an interview with PresidentE. E. Tracy, whohad just ar-rived from Detroit.There is little conflict of testimony as to the ensuing conversa-tion,and from the composite testimony I deduce the following facts.PresidentTracy told Christopher that complaints had been received that he had been circulat-ing around the factory,talking with other people, neglecting his job,and passing outcards.Christopher admitted that he had been talking about the Union as he wentabout his duties in the plant in the same way he might discuss a baseball game oranything else the employees were interested in; but denied that he passed out unioncards or literature on company time. It was his contention that he had a right totalk about the Union with other employees during working hours.Upon this ad-mission PresidentTracyinstructed Personnel ManagerNewberryto discharge Chris-topher,but at that moment was called to the telephone to speak to his attorney.The attorney advised Tracy that he had a right to discharge Christopher for viola-tion of the rule against solicitations on company property,8but suggested that hebe given a warning and another chance to comply with the Employer's instructions.Thereupon,President Tracy withdrew instructions for discharge,and warned Chris-topherin substance,as follows:8Barney McGuire supervised the fabrication of discs and gears at the Alma plant.7 Art Courter supervised and directed the work of a group leader and approximately 11men in the inspection department,and is,therefore,found to be a supervisor within themeaning of the Act,despite Respondent's contrary contention8Resident Manager Robert Hicks and Works Manager Claude Coon both testified in sub-stance that the rule prohibited solicitations of any kind during working hours,but wasnot intended to prohibit talking or discussion between employees if it did not interferewith their workSolicitation of money on company premises was prohibited at all times,unless permission from management was first obtained. ALMA PISTON COMPANY351Well, here, you don't xnow me.You have only been here 3 or 4 years.Other fellows have been here a lot longer than you have.You don't knowme, but I am telling you one thing now; that you are not supposed to do that.If you do it again I know you are not going to be working here. It may notmake any difference to you.We would like you to work here, but you can'tdo that. I have told you something and you say another man has told yousomething different than that. I say that somebody must be wrong, either meor the other party.One says you can do it and one says you can't.Whydon't you find out from-a disinterested party whether what I am telling you.is correct or what the other man is telling you, and then guide yourself accord-ingly?You can go down to the USES office and ask somebody down there.I think they can tell you. It is even worth a couple of bucks to go and ask alawyer if your job is worth anything to you, because I'm making you a promise.If you leave your job and circulate around this plant any more you just ain'tgoingto be here. I am sure that the legal advice I just got isn't wrong. Ifyou do find out I am wrong I would like to hear it, because we had better getanother lawyer then.The conversation ended by Christopher agreeing to make further inquiry concern-ing his rights to discuss union affairs on company time.He did thereafter discussthe situation with union representatives, but shortly thereafter went on his vacationand never returned to work with the Respondent.Otis A. Brown, an employee on the assembly line, attended the first union meet-ing inFebruary 1952, and other meetings every week or 2 thereafter for a periodof approximately 4 months.Approximately 30 employees attended the first meet-ing, but at the last meeting approximately 10 employees were present.The organiza-tion was never completed. In the beginning he handed out union cards in the plant,but was told by his group leader (Simko) that it would not be permitted on com-pany property.Brown credibly testified without contradiction that Foreman ArtCourier in a kidding manner frequently inquired of him whether he was attendingthe union meetings,how the Union was coming on, and who was there. On oneoccasion Art Courter wore aunionbutton on the fly of his overall pants, and said,"This is the way I think a union button should be worn."Robert Becker, maintenance employee, credibly testified that Foreman Art Courtercame to him in the plant about I week prior to the first union meeting in February1952, and stated in substance:Say, I hear you're going to try to get the Union in.What you guys want theUnion in here for-you are just spoiling it for yourselves.What do you mean,if you guys get the Union in here, Tracyis goingto knock you down to 40 hoursa week, he's going to take our vacation pay away from us, he is going to takeour bonus away from us.Where is that going to help you?On the day after the first union meeting, February 21, 1952, Foreman Art Courteragainapproached Becker in the plant and said.Well, did you go to the union meeting?Were there many there? Do you thinkyou guys are going to get anything in here9You are just hurting yourselves.I can't see where you think it is going to do you any good. The first thing youwant to do is, maybe you are going to get your hourly rate up-you get 10or 15 cents an hour-you have been here a long time, now you will get fouror five or six hundred dollars bonus.You are going to lose that. Is that nickel,dime or fifteen cents that you are going to get, is that going to make up forthat bonus?Besides the vacation pay.You're wrong-You'll find out.Eugene Wright was employed by the Respondent as a machine operator and de-partmental bookkeeper at the foreman's desk for a period of 2 or 3 years.He be-came dissatisfied with his employment and voluntarily quit immediately afterMemorial Day, in 1952.Upon return from vacation, he attended a union meetingon February 28, 1952, and other meetings thereafter.Wright credibly testified with-out contradiction that during the organizational campaign he was frequently engagedin conversations concerning the Union with supervisors of the Respondent, usuallyat the desk where he worked.On the next day following the meeting of February 28,1952, Foreman Glenn Courter inquired whether he attended the meeting, where itwas held, who and how many were there. Thereafter, this foreman made similarinquiries following other union meetings.About the same time in the first part ofMarch 1952, Department Supervisor Harold Archambault told Wright that if theUnion came in President Tracy would cut down work to a 40-hour week, that hedidn't have to pay the bonus unless he wanted to, and that he might move the plant 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDback to Detroit.Foreman Art Courier stated that a union was all right in a largeplant but in a small plant he didn't think that it was any good.He also said thatif the Union came in Tracy would not pay the bonus and that work would be cutdown from a 47- to 40-hour week, and that the plant would probably be movedback to Detroit.On one occasion, Department Supervisor Damon Tilden inquiredhow many attended the union meeting, and Wright told him there were a lot ofpeople there.A few minutes later Tilden came back and said he had talked to an-other fellow who said there weren't very many there at all.Tilden also stated thatMr. Tracy didn't have to pay the bonus if he didn't want to-he was just giving itout of the kindness of his heart. In March or April 1952, Wright was called to theoffice for an interview with President Tracy, in the presence of Supervisor Tilden,concerning his employment record. In that conversation Tracy compared wages atRespondent's plant with those paid at other plants in the area, and told Wright thathe didn't want any employees to work for him who were not willing to work under'his standard pattern at the plant.At that time President Tracy was calling all em-ployees in for individual interviews, but did not mention the UnionsPresident E. E. Tracy credibly testified that for several years since 1948 he hadtoyed with the idea of a pension or retirement plan for employees. In June 1951he discussed the matter with his attorney and insurance brokers, and sought informa-tion as to the cost of such a program. In April or May 1952, he found an inquiryabout pensions from some employee in the suggestion box, and decided to bring thesubject up for discussion at a meeting with all employees.He prepared and dis-tributed a proposed retirement plan for comparison with similar plans at other plantsin the area, which indicated the superiority of his plan.The subject was discussed inopen meeting and submitted to a vote of those present. By a show of hands theemployees indicated their approval.After clearance with the Treasury Departmentand the Wage Stabilization Board, the pension plan became effective in December1952.C. The discharge of Robert BeckerRobert Becker was first employed by the Respondent in February 1947, andworked in production on the assembly line for about 4 years.At his own insistancehe was, in the spring of 1951, transferred to the maintenance department as amechanic to maintain and repair motor vehiclesHe was the only full-time employeeassigned to vehicle maintenance.Respondent considered him a satisfactory employee.Becker promoted a union organization by inviting other employees to attend thefirst meeting on February 20, 1952.At that meeting he joined the Union, and there-after solicited the membership of other employees.His union activities were wellknown to supervisors of the Respondent, because at least one of them (Foreman ArtCourier) discussed the matter with him, as herembefore set forth.Art Courier re-quested and received from him an application card for membership in the Union.On February 26, 1952, Robert Becker passed through the inspection departmentin the plant en route from the too] crib, and stopped there for a conversation withWilliam D. Freed, a salvage inspector.Department Supervisor Harold Archam-bault came up and angrily ordered Becker to leave the inspection department andgo to his own place of work. Archambault said to Becker in substance-What the hell you doing here?Don't you know where the hell you belong?It's guys like you that get this God damned plant in a fix it's in right now.Getyour ass back there where you belong and stay there.Becker left without making any reply.Then Archambault told Freed to stay awayfrom Becker-that he was poisonOn another occasion Archambault criticizedFreed for passing out union cards in the plant, and expressed displeasure that he haddone so.At quitting time on the afternoon of February 26, 1952, Robert Becker wascalled to the office and discharged. Several other men were laid off at the same time,including Gilbert Jones.Works Manager Claude Coon explained that things weregetting slack, and he was having to let some of the men go. Becker tried to claimseniority by reason of former employment as a production worker, and requestedconsideration whenever hiring was resumed.Coon said, "Well, I'll keep you inmind."Works Manager Claude Coon credibly testified that because of a curtailed pro-duction schedule in the plant 55 production workers and a proportionate number ofnonproduction employees were laid off between February 24 and 26, 1952, accord-ing to department seniority; that Becker's job as vehicle repairman was abolished, and0President E. E. Tracy testified that he had no recollection of the conversation withEugene Wright. ALMA PISTON COMPANY353vehicle repairs were thereafter accomplished by contract with outside agencies atconsiderably less expense to Respondent; and that Becker lost his seniority in produc-tion when transferred to the maintenance department and was not qualified for otherwork in that department.In the issue for September 18, 1952, Respondent carried a large size advertisementinGratiot County Herald, Ithaca, Michigan, reading in pertinent part as follows:"MALE HELP WANTED-No experience required. Several jobs are available formen who will be trained on the job."Within a day or two thereafter, Robert Beckerapplied to Personnel Manager Val Newberry for one of the jobs offered.Newberrydeferred the application until he could look up Becker's personnel file, and told himto return later.A day or two later Becker returned to the plant, but the personnelmanager was absent.He spoke to Supervisor Damon Tilden, who said, "Well, Isure would like to have you back, I'll put in a word for you. That's all I can do."About 1 week later Robert Becker and Lyle Becker (his brother) went to the plantand found Personnel Manager Newberry in his office, who said in substance, "Well,we looked over your file and seen that you had experience in that line of work, wedon't feel that you would be happy with any other job outside of that."RobertBecker said, "I was here five years, I worked better than four years on the assemblyline.I don't want to give that all up. I want a job. I need a job." Newberry said:Well, I'm sorry but it has been our experience in the past that when we takea man off of one job and place him onto another, he'll work two or three days aweek-and then he just goes and that's it.Then his brother, Lyle Becker, applied for a job, and Newberry said "Your chancesare worst yet."Works Manager Claude Coon testified that it was a general policy in the industryand at Respondent's plant not to hire skilled workers for unskilled jobs, because theysoon become dissatisfied and demoralized at work in a classification below their quali-fications, and they never stay after they have once been accustomed to working ina higher skilled operation.The Respondent had advertised for nonskilled employeesfor whom the hire-in-rate was $1 per hour. Robert Becker had worked for Respond-ent in a skilled job as an automotive mechanic, and had been laid off when his job wasabolished.The Respondent follows a policy of departmental seniority, but RobertBecker had forfeited any seniority he might have had in production when he wastransferred tomaintenance.After discussing the application of Robert Becker,Respondent decided not to hire him for an unskilled job, and no skilled job forwhich he was qualified was available.The fact that Becker had engaged in unionactivities had no bearing on the decision.CONCLUDING FINDINGSThe Belleville incident occurring in January 1951 is too remote, and in any eventmay not be made the basis of a finding of unfair labor practices herein, because itoccurred more than 6 months prior to the filing and service of the original charge onMarch 7, 1952, and falls, therefore, within the limitation of Section 10 (b) of theAct.In the absence of organizational activities by employees prior to February1952, there is no presumption that the article published by Respondent in the Decem-ber 1951 issue of Apco News was calculated or intended to interfere with, restrain,or coerce employees in the exercise of the rights guaranteed in Section 7 of the Act.It contains a history of the Respondent corporation, the reasons for establishment ofa plant in Alma, Michigan, the advantages and disadvantages of operations at thepresent site, and appeals to employees for their continued loyalty and cooperation inmaking the enterprise profitable under somewhat unfavorable circumstances. I findno language in the article expressing a threat to remove the plant in economic reprisalor retaliation to forestall or discourage employees from engaging in protected activi-ties for their own mutual aid or protection.Organizational activities by employees forthe purposes of collective bargaining, or other mutual aid or protection, do not implydisloyalty to the employer, and it is a declared policy of the United States to removeobstructions to the free flow of commerce and prevent labor disputes by encouragingthe practice and procedure of collective bargaining and by protecting the exercise byworkers of full freedom of association, self-organization, and designation of repre-sentatives of their own choosing, for the purpose of negotiating the terms and condi-tions of their employment or other mutual aid or protection.With respect to the cost-of-living wage increase of 4 6 percent to employees onthe afternoon of February 20, 1952, there is no evidence that President Tracy hadprior information or knowledge that organizational activities were in progress or that338207-55-vol. 110-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe first union meeting was scheduled for that night at the Wright Hotel.He arrivedfrom Detroit on that date with a prepared written speech in which he announcedcash awards to employees for suggestions adopted from the suggestion box and themaximum wage increase permitted by Wage Stabilization Regulation No. 8 issuedAugust 24, 1951.Nothing was said about organizational activities or the Union.Having credited the testimony of E. E. Tracy that he had no prior knowledge oforganizational activities or the union meeting ofFebruary 20, 1952,I cannot findthat his speech and the announcement of a cost-of-living wage increase constitutedinterference,restraint,or coercion of Respondent's employees.10It has been shown that approximately 30 employees attended the first union meet-ing on February 20, 1952, and that at subsequent meetings the attendance dwindledto approximately 10 persons at the last meeting. Inasmuch as Respondent employedmore than 300 workers, it is apparent that the Union fell far short of obtaining amajority representation, and never made any demands upon Respondent for recogni-tion or otherwise.Under the circumstances of this case, it cannot be presumed thatPresident Tracy proposed a pension or retirement plan in April or May 1952, toundermine the Union and discourage the formation of a labor organization.Em-ployees themselves expressed interest in such a plan, discussed it at length in openmeeting, and voted their approval.More than 6 months thereafter was required foractuaries to develop the plan and obtain the necessary approval of governmentagenciesbefore the plan became effective in December 1952.Although not freefrom doubt, I cannot find from a preponderance of the evidence and the record asa whole that announcement of a proposed retirement plan constituted interference,restraint, or coercion of employees in the exercise of their right to self-organization.The Respondent established a rule prohibiting solicitation of any kind during work-ing hours. It prohibited the solicitation of money on company property at all times,except when specific permission was obtained from management, and posted thenames of certain individuals under whose supervision such solicitations must be con-ducted.The rule did not prohibit conversation or talking by employees, except whenit interfered with their own work or the work of others. In my opinion such a rulewas not unreasonable within a plant operating assembly lines, inspection lines, andother departments, which required the uninterrupted attention of employees.Thereis noevidence that the rule was discriminatorily enforced, or that it unduly restrictedemployees during lunch periods or other nonworking hours.With respect to the interviewing of Marnel William Christopher by Resident Man-ager Robert Hicks and President E. E. Tracy in April and May 1952, it appears thatboth Christopher and the Respondent were sincere in their contentions concerning theno-solicitationrule.Christopher was disturbed about his status with the Respondent,and contended that he had a right to discuss union affairs during working hours.Respondent contended that the conduct of Christopher interfered with his own andthe work of others in the plant.Respondent considered that he was violating therule, and President Tracy warned him that "If you leave your job and circulate aroundthis plant any more you just ain't going to be here."The warning was directedat interference with work and was not a threat to discharge for engaging in legitimateand protected organizational activities.I cannot find, therefore, that Respondentthereby interfered with, restrained, or coerced employees in the exercise of the right toself-organization within the meaning of the Act."Although unduly harsh in interrupting a conversation between Robert Becker andBillFreed in the inspection department, and ordering Becker to return to his ownplace of work, I cannot find that the conduct of Supervisor Harold Archambaulton that occasion constituted interference, restraint, or coercion of employees in theexercise of their right to self-organization.Having credited the testimony of WorksManager Claude Coon that Respondent on February 24-26, 1952, for economicreasons laid off 55 production workers and a proportionate number of nonproductionemployees, I cannot find from a preponderance of the evidence that Respondentdeliberately abolished the job of Robert Becker because he engaged in union ac-tivities.It appears without contradiction that Respondent at that time establishedthe policy of contracting with outside agencies for the repair and maintenance ofitsmotor vehicles, and has since continued that practice at considerably less expensethan the prior system. I credit the testimony of Works Manager Claude Coon thatitwas contrary to policy of the Respondent and the industry in general to hire skilledworkers to fill unskilled jobs, and that in September 1952 it declined to rehireRobert Becker because no skilled job for which he was qualified was available.Under10Cherry Rivet Company, 97NLRB 1303, 1324-1326.11Dixie Furniture Company, Inc..101 NLRB 1205 1200 ALMA PISTON COMPANY355such circumstances I cannot find from a preponderance of the evidence that refusalto hire Robert Becker was discriminatory within the meaning of Section 8 (a) (3)of the Act.Independently of other unfair labor practices alleged in the complaint, it appearswithout contradiction that Supervisors Barney McGuire, Dave Boomer, DamonTilden, and Foremen Glenn Courter and Art Courter interrogated employees con-cerning their attendance at union meetings and other concerted activities.Super-visor Harold Archambault and Foreman Roy Harms made statements to the effectthat the annual bonus would be discontinued if the Union came in.Archambaultsaid that working hours would be reduced to 40 hours per week, and that the plantmight be moved back to Detroit. Foreman Art Courter persistently inquired ofemployees concerning their union activities, Wand repeatedly warned that if the Unioncame in, vacation pay and the bonus would be discontinued, working hours wouldbe reduced to 40 hours per week, and that the plant would probably be moved backto Detroit.President E. E. Tracy himself in the presence of Supervisor Damon Tildentold Eugene Wright that he did not want any employees to work for him unlessthey were willing to work under his standard pattern at the plant. It would be un-realistic to classify the foregoing composite conduct of supervisors during an or-ganizational campaign as isolated instances of coercive behavior; and I am, there-fore, constrained to find that Respondent thereby interfered with, restrained, andcoerced employees in the exercise of the rights guaranteed in Section 7 of the Act.12IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent herein found to be unfair labor practices, as setforth in section III, above, occurring in connection with the operations of the Re-spondent described in section I, above, have a close, intimate, and substantial rela-tionto trade, traffic, and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policiesof the Act.Having found that Respondent interfered with, restrained,and coerced its em-ployees in the exercise of the rights guaranteed in Section7 of the Act,I shall recom-mend that it cease and desist from such or similar conduct herein found to be aviolationof the Act.Uponthe basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.International Union, United Automobile, Aircraft and Agricultural ImplementWorkers of America, (UAW-CIO), is a labor organization within the meaning ofSection 2 (5) of the Act.2.By interrogating its employees concerning attendance at union meetings andother concerted activities on behalf of a labor organization, threatening to reducewages and working hours, and threatening to remove its plant to another location,thereby interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (1) ofthe Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.4.The Respondent did not discriminate in regard to the hire or tenure of employ-ment of Robert Becker by terminating his employment for economic reasons, andthereafter refusing to rehire him for unskilled work contrary to Respondent's policyand practice in the industry. 13[Recommendations omitted from publication.]12A. J. Siris Products Corporation of Virginia,90 NLRB 132;Marr Knitting, Inc.,90NLRB 479"It is therefore recommended that the complaint be dismissed insofar as it alleges aviolation of Section 8 (a) (3) of the Act.